Citation Nr: 1201876	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-26 283	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, claimed as due to Department of Veterans Affairs (VA) lumbar decompression surgical treatment on May 20, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1964 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In July 2009 and in July 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The Veteran is not shown to have an additional disability of the lumbar spine itself sustained in the course of his May 2005 VA lumbar decompression surgery (and follow-up).


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the lumbar spine as due to VA surgical treatment/ follow-up in May 2005 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  While he was not advised of the criteria for rating disabilities, or those governing effective dates of awards, he is not prejudiced by lack of such notice (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and effective date criteria have no significance unless the claim is allowed, and this decision does not do so.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured and are associated with his claims file.  In July 2009 and in July 2011, the Board sought an advisory medical opinion from the VHA.  For reasons discussed below, the Board finds these opinions adequate.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


B. Legal Criteria, Factual Background, Analysis

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was a event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA compares the veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional disability he claims resulted from a VA lumbar decompression surgery on May 20, 2005.  See August 2006 claim for benefits.  In particular, he alleges that a disc fragment was not removed during this surgery, causing him to require emergency surgery on May 23, 2005, at the University of Colorado Hospital, for removal of a herniated disc fragment at the L2-3 level, resulting in (additional) pathology and impairment of the spine itself.  See April 2009 videoconference hearing testimony.  

The November 2007 rating decision on appeal denied the Veteran entitlement to compensation under 38 U.S.C.A. § 1151 for a L2-3 disc herniation and for left leg paralyzation with residual nerve damage, both claimed as due to the May 20, 2005 lumbar decompression surgical treatment.  He appealed that rating decision to the Board whereupon, in July 2009, the Board sought additional development in the form of an opinion from the VHA.  Specifically, the Board requested that the consulting expert provide a medical advisory opinion identifying any additional chronic disabilities shown following the May 20, 2005 VA surgery and indicating (a) whether such additional disabilities were due to the May 20, 2005 VA surgery, and (b) whether the record reflected any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment (May 20, 2005 surgery) provided, and whether any additional disabilities were due to an event not reasonably foreseeable as a consequence of the treatment/care provided.

In a November 2009 VHA advisory opinion, a VA neurosurgeon opined that the Veteran had a chronic additional disability as a result of his May 20, 2005 VA surgery, and identified such disability as, "worsened pain and weakness of the left lower extremity."  He further opined:

The record does not indicate adequate attending involvement or supervision during his preoperative work up, surgery and post operative care.  There is no pre operative or post operative note by the attending.  It appears the disc at L2-3 was not adequately decompressed, that lead to post operative neurological decline necessitating May 23, 2005 emergency surgery.  This is a known complication, but could have been potentially avoided.  

Based on the foregoing opinion, in December 2009, the Board found that the Veteran was shown to have additional disability (specifically, chronic pain and weakness of the left lower extremity) that was due to fault on the part of VA care-providers in the course of his May 2005 VA lumbar decompression surgery (and follow-up), and concluded that the criteria for establishing entitlement to 38 U.S.C.A. § 1151 for additional disability as due to VA surgical treatment/follow-up in May 2005 had been met.

An August 2010 rating decision of the Philadelphia, Pennsylvania RO implemented the Board's December 2009 decision by awarding the Veteran compensation under 38 U.S.C.A. § 1151 for: a left foot drop, bladder dysfunction, and a bowel dysfunction.  He disagreed with that determination, arguing, in essence, that it did not address whether disability of the spine itself (he pointed to disc herniation at the L2-3 level) should be included in the award of compensation under 38 U.S.C.A. § 1151.  See September 2010 notice of disagreement.  Accordingly, the Veteran's claim was returned to the Board for further consideration and a supplemental decision. 

To establish entitlement to benefits under 38 U.S.C.A. § 1151, as a threshold matter, the Veteran must show that he has additional disability as a result of VA treatment or surgery.  A review of the record shows that at the time of the May 20, 2005 VA surgery, he was receiving treatment for low back pain and had a diagnosis of moderate to severe L2-3 stenosis and moderate L1-2 stenosis.  See April 2005 VA treatment record.  Therefore, the central question to be resolved is whether the Veteran has any additional (beyond that being treated and for which the surgery was performed) spine pathology and/or impairment of function following (as a consequence of) the May 20, 2005 VA surgery.

The record includes both medical evidence that tends to support the Veteran's claim that he has an additional lumbar spine disability due to the May 20, 2005 VA surgery, and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim consists of a January 2010 VA internal medicine note in which his primary care physician, Dr. M.E.T., entered an assessment of "lumbar spine and spinal cord injury secondary to surgery for lumbar stenosis."  Dr. M.E.T. did not report any findings of a spine examination and did not identify any pathology or functional impairment associated with that assessment; and she provided no explanation for the assessment.  In Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See also Miller v. West, 11 Vet. App. 345, 348 (1998).  

In July 2011, the Board returned to the Veteran's claims file to the November 2009 VHA consultant and explained that although he had previously opined that the only chronic additional disability following the May 20, 2005 VA surgery was worsened pain and weakness of the left lower extremity, and thus it could be inferred from the opinion that there was no additional pathology (and/or functional impairment) of the spine itself, his opinion did not explicitly state so (and under governing caselaw, the Board was not permitted to leap to that conclusion).  Therefore, the Board requested that the VHA consultant re-review the claims file and provide an opinion as to whether there was any chronic pathology of the low back (i.e., of the spine itself) and/or impairment of function that now existed in addition to the low back disability (pathology and functional impairment) that existed prior to the May 20, 2005 VA surgery.  In a September 2011 supplemental opinion, the VHA consultant opined, "[T]here is no evidence to suggest, based on information provided in the records, that [the Veteran] developed any additional pathology or functional impairment of the lumbar spine (lower back) as a result of the [May 20, 2005 VA surgery]."  In reaching this conclusion, he noted that he reviewed the reports from MRI studies conducted in January 2005 (prior to the Veteran's lumbar decompression surgery) and in October 2008 (subsequent to the surgery).  

[The January 2005 MRI revealed disc desiccation with bulging annulus, overgrowth of the facets with bilateral foraminal compromise, and stenosis at L5-S1; bulging annulus without herniation, no significant canal stenosis, and foraminal compromise at L4-5; no disc herniation foraminal and/or canal compromise at L3-4; and a 5mm anterior subluxation of the body of L3 on L2, central herniation nucleus pulposus, spinal canal stenosis, and bilateral foraminal compromise at L2-3.  The October 2008 MRI revealed status post bilateral L1 and L2 laminectomies; diffuse congenital spinal stenosis of the visualized lower thoracic and lumbar spine; and multilevel degenerative disc disease and facet arthropathy as described above with moderate to severe bilateral foraminal stenosis at L4-5 and severe bilateral foraminal stenosis at L5-S1.]

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the September 2011 VHA advisory opinion because it was provided by a neurosurgeon (who by virtue of specialized training and experience is eminently qualified to offer an opinion in this matter), and also because his opinion was based on a complete knowledge of the Veteran's medical history and included an explanation of the rationale for the opinion.  The opinion is also consistent with the other competent (medical) evidence of record.  In particular, private treatment records from the University of Colorado Hospital show that when the Veteran was admitted to that facility for emergency treatment/surgery on May 23, 2005, he complained of progressive paresthesia and weakness in the lower extremities.  There were no complaints specific to the back reported, apart from it being noted that the lumbar decompression surgery he had undergone three days earlier at a VA facility had resulted in a L2-3 disc herniation.  The Veteran then underwent a laminectomy to remove the disc fragments.  

VA treatment records from May 2005 to April 2007 and from August 2008 to January 2010 also show that subsequent to the two May 2005 low back surgeries, the Veteran's complaints have focused largely on the pain, swelling, and numbness/paresthesia in his left lower extremities, and in the loss of his bowel and bladder control.  [And he has been awarded compensation under 38 U.S.C.A. § 1151 for these manifestations/complications.]  Regarding his chronic low back, in November 2008, the Veteran reported that it was about the same as it had been since the surgeries.  

In summary, the competent evidence of record does not establish that the Veteran has any additional pathology and/or impairment of the lumbar spine itself for which compensation under 38 U.S.C.A. § 1151 may be awarded.  To the extent that he asserts that he has an additional lumbar spine disability due to the May 20, 2005 VA surgical treatment/follow-up, the Board notes that while he is competent to testify as to symptoms he experiences (such as back pain), as a layperson, he lacks the training to opine as to whether such symptoms are attributable to the pre-existing back disability for which the lumbar decompression surgery was performed, or attributable to an additional back disability resulting from the lumbar decompression surgery.  Such a question is clearly medical in nature and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the May 2005 VA surgical treatment/follow-up resulted in an additional disability of the lumbar spine, and that the preponderance of the evidence is against a claim for benefits under 38 U.S.C.A. § 1151 for such additional disability claimed to have resulted from the May 2005 VA surgical treatment/follow-up.  Consequently, the benefit of the doubt doctrine does not apply and the claim must be denied.


ORDER


Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the lumbar spine claimed as due to VA surgical treatment/follow-up in May 2005 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


